Citation Nr: 1505179	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine. 

2.  Entitlement to service connection for left arm disorder. 

3.  Entitlement to service connection for right arm disorder. 

4.  Entitlement to service connection for left knee disorder. 

5.  Entitlement to service connection for right knee disorder. 

6.  Entitlement to service connection for left leg disorder. 

7.  Entitlement to service connection for right leg disorder. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

9.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO), which denied the benefits sought on appeal. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  During the hearing, the Veteran clarified that his claim for service connection for arthritis involved arthritis in his spine.  As such, the claim has been re-characterized on the first page.  

The Board finds that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has been diagnosed with other psychiatric disorders, including depression.  As such, the Board re-characterized the issue of service connection for PTSD to acquired psychiatric disorders, including the PTSD.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  

A July 2010 memorandum to the claims folder contains a formal finding of unavailability of the Veteran's service treatments records.  It was noted that the record contained two negative responses from Personnel Information Exchange System (PIES) regarding searches for records at the National Personnel Records Center (NPRC).  See January 2010 and April 2010 PIES responses.  In June 2010, the RO contacted the Veteran and informed that attempts to obtain his records were unsuccessful.  However, a review of the claims file is negative for any indication that VA contacted the Records Management Center (RMC) directly to search for the Veteran's service records. 

Under 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), efforts to obtain service records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Therefore, on remand, additional requests should be made to all appropriate facilities, to include RMC.

In the event that the Veteran's service treatment records are not located and are found to be unavailable through no fault of the Veteran, VA has a heightened obligation to consider carefully the benefit of the doubt rule and to assist in the development of a claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board observes that the Veteran has not yet been provided with a VA examination with respect to his service connection claims for arthritis of the spine, bilateral arm, bilateral knee, and bilateral leg disorders.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran has testified that he believes his current spine and multiple joint problems are attributable to his period of service from regular wear and tear on his joints from carrying heavy packs and walking as well as from jumping out of helicopters from up to eight feet.  See May 2013 Board hearing transcript, pages 5, 10 and 11.  The available post-service treatment records reflect diagnostic evidence of degenerative changes in his right shoulder, right knee, and spine as well as show complaints for left knee and bilateral hip problems.  The Veteran is also competent to report observable symptoms, such as pain and decreased motion in his arms, knees, legs, and spine.  Furthermore, the Veteran has indicated that he has had a continuity of knee symptomatology since military service.   Based on the foregoing, the Board finds that the Veteran should be provided with appropriate VA examinations to obtain medical opinions on the nature and etiology of his claimed conditions.  
	
The Veteran's claim for TDIU is impacted by the outcome of his service connection claims and therefore, the TDIU claim is inextricably intertwined with the other claims on appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for TDIU is "inextricably intertwined" with the service connection claims, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the Veteran's outstanding service treatment records from the appropriate personnel department, to include contacting the Records Management Center (RMC).  If no records are available, attempt to obtain the outstanding records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will document of record such unavailability, and all attempts to obtain such records.  VA must also provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  Associate all documents obtained with the claims file.
 
2.  After the above has been accomplished and any outstanding service treatment records have been associated with the claims file, schedule the Veteran for a VA examination regarding his service connection claim for arthritis of the spine, bilateral arm, bilateral leg, and bilateral knee disorders.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and to provide answers to the following: 

A)  Identify the nature of each of the Veteran's claimed disorders.  If the examiner finds that a claim condition does not have a current diagnosis, then the examiner should state so and why not.  

B) For each diagnosed condition, provide an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the diagnosed disorder is related to the Veteran's active military service.  In doing so, the VA examiner should consider the Veteran's lay reports of in-service injury as well as medical history. 

The examiner should provide an explanation for all conclusions reached. 

3.  If any outstanding service treatment records are associated with the claims file, then the RO/AMC should arrange to obtain a supplemental VA medical opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. The claims file must be made available to and reviewed by the reviewer/examiner.

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any currently diagnosed acquired psychiatric disorder was caused by or otherwise related to any incident of the Veteran's military service.  In providing the opinion, the examiner/reviewer's attention is directed to any additional service treatment records or other records obtained since the time of the September 2010 examination.

The examiner/reviewer should provide a complete rationale for any opinion provided.

4.  Upon completion of the foregoing, readjudicate the Veteran's service connection claims as well as his claim for TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




